                     IN THE UNITED STATES DISTRICT COURT FEB 2 0 2019
                      FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION           BY
                                                                    DEPUTY
UNITED STATES OF AMERICA                  §
                                          §
v.                                        §           No. 6:19-cR-_ 7
                                          §           JUDGE
DANIEL DRIVER (01)                        §
                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                  General Allegations

      At all times relevant to this Indictment:

       1. Daniel Driver resided in or around Atlanta, Georgia.


      2. Theodore Robert Wright III (T.R. right) resided in or around Kemah,

Texas, and Las Vegas, Nevada.

       3. Raymond Fosdick resided in or around Rock Hill, South Carolina, and

Houston, Texas.


       4. Philippe Charles Henri Ardouin (Philippe Ardouin) resided in or around

Marseille, France.

       5. Edward Delima resided in or around Honolulu, Hawaii.

       6. Theodore R. Wright Enterprises, Inc. was a Montana corporation.


Incorporated on June 25, 2014, the company is currently active. T.R. Wright is the

President and Director.

       7. Carissus, EEC was a Texas limited liability corporation. Formed on

February 3, 2013, the company is currently active. Carissus, EEC was also formed as a


Indictment Pa e 1
separate Montana limited liability corporation on November 5, 2013. T.R. Wright is the

Manager of the Montana entity, which is currently active.

        8. Excellent Aviation, LLC was a Texas limited liability corporation. Formed

on August 19, 2013, the company is currently inactive.

        9. Plaisir en Vol, Inc. was a Montana corporation. Incorporated on

March 18, 2014, the company is currently inactive.

        10. Hartmann Sanford Group, Inc. was a Texas corporation. Incorporated on

November 12, 2014, the company is currently inactive. The company was associated

with T.R. Wright and others.

        11. Concorde Bay Management Group, Inc. was a Delaware corporation.

Incorporated on June 23, 2016, the company is currently active.

        12. T.R. Wright and his co-conspirators utilized numerous bank accounts

related to the entities described above, as well as bank accounts related to other entities

and individuals, at Wells Fargo Bank, JP Morgan Chase Bank, Capital One Bank, and

U.S. Bank, and other financial institutions.


                                         COUNT 1

                                                         Violation: 18U.S.C. § 1349
                                                         (Conspiracy to Commit Wire
                                                         Fraud)

        1. The General Allegations section of this indictment is realleged and

incorporated by reference as though fully set forth herein.

       2. From in or about March 2014, and continuing through in or about August

2017, the exact dates being unknown to the grand jury, in the Eastern District of Texas


Indictment - Page 2
and elsewhere, the defendant, Daniel Driver, along with T.R. Wright, Raymond Fosdick,

Edward Delima, and others, both known and unknown to the grand jury, did knowingly

and willfully combine, conspire, confederate, and agree to violate 18 U.S.C. § 1343, wire

fraud, that is to transmit and cause to be transmitted by means of wire communication in

interstate and foreign commerce any writings, signs, signals, pictures, and sounds for the

purpose of executing a scheme and artifice to defraud and for obtaining money and

property by means of false and fraudulent pretenses, representations, and promises.


                                   Purpose of the Conspiracy

        3. It was the general purpose of the conspiracy for the defendant and his co¬

conspirators to defraud insurance companies and unlawfully obtain money from such

insurance companies by means of false and fr udulent pretenses, representations, and

promises.


                          Manner and Means of the Conspiracy

        The manner and means by which the defendant and his co-conspirators sought to

accomplish the objects and purpose of the conspiracy included, among others, the

following:

        4. To achieve the goals of the conspiracy, the defendant and his co¬

conspirators acquired various vehicles, aircraft, and vessels.


        5. The defendant and his co-conspirators obtained insurance coverage for the

acquired vehicles, aircraft, and vessels in amounts exceeding the purchase prices of those

vehicles, aircraft, and vessels.




Indictment - Page 3
          6. The defendant and his co-conspirators devised and carried out schemes to

destroy the vehicles, aircraft, and vessels.


          7. The defendant and his co-conspirators defrauded insurance companies and

obtained money from insurance companies by means of false and fraudulent pretenses,


representations, and promises.

          8. The defendant and his co-conspirators obtained control of the funds paid by

the insurance companies and used the monies for their personal benefit, as well as that of

others.


                                           Overt Acts

          In furtherance of the conspiracy and to achieve its objects and purpose, the

following overt acts, among others, were committed in the Eastern District of Texas and

elsewhere:


          1971 Cessn 500 N18FM

          9. On or about March 14, 2014, Excellent Aviation, EEC purchased a 1971

Cessna 500 aircraft, United States Aircraft Registration Number N18FM, for

$190,000.00.

          10. On March 18, 2014, Plaisir en Vol, Inc. was incorporated.

          11. On or about March 24, 2014, Plaisir en Vol, Inc. purchased the aircraft

from Excellent Aviation, EEC.

          12. On or about March 28, 2014, Plaisir en Vol, Inc. insured the aircraft for

$440,000.00. The insurance premium payments were made from a Wells Fargo account

held in the name of Carissus, EEC.

Indictment - Page 4
       13. On or about April 29, 2014, T.R. Wright sent an email to Philippe Ardouin

and another individual. An abridged excerpt of the communication is as follows:

               I hope we win this Citation II. If we do, I say we run 18FM for

               another 3 months or so and then get rid of it, free up $400,000 in

               capital for other deals.

       14. On or about May 8, 2014, Philippe Ardouin sent an email to T.R. Wright

and carbon copied another individual. An abridged excerpt of the communication is as

follows:

               I continue on PR s email to put my thoughts and ideas for discussion...

               Citation 500:

               About the Citation N18FM, I m working hard to get a big contract with lots

               of hours for the summer or end of the year so we probably will have to

               ferry it at a point. I think we can still make good money from it before

               selling or Plan C.

       15. On or about June 17, 2014, T.R. Wright sent an email to Philippe Ardouin

and another individual. An abridged e cerpt of the communication is as follows:

               Guys, I am ready to get this thing over there and start making $$. We all

               three need it.

               Another thing is that the arrangement on 18FM is not working out. I

               believe this aircraft may be more valuable to us if we Plan C it and then

               apply that $ to another aircraft.

               Obviously we know what we can write in an email and what we cannot.


Indictment - Page 5
               Please share with me your thoughts and feel free to call me tomorrow to

               discuss in further scope.

         16. On or about August 29, 2014, T.R. Wright flew the aircra t to Athens,

Texas.


         17. On or about August 29, 2014 and August 30, 2014, Raymond Fosdick flew

to Athens, Texas, to destroy the 1971 Cessna 500.

         18. On or about August 29, 2014 and August 30, 2014, while Raymond

Fosdick was in Athens, Texas, T.R. Wright and Raymond Fosdick communicated

through iMes age. Abridged excerpts of their communications are as follows:

               T.R. Wright:                Just don t look suspicious there

               Raymond Fosdick: I can dump it and get avgas

               T.R. Wright:                Or go dump it out and just fill with car gas

                                           Land somewhere else, dump it out and use the

                                           24hr self serve?

               Raymond Fosdick: I know

                                           I’m at the airport

               T.R. Wright:                I’m in. Go for launch.


               Raymond Fosdick: Now

               T.R. Wright:                Now

                                           Send confirmation when able please.

               Raymond Fosdick: Plane will not start




Indictment - Page 6
                T.R. Wright:           Don t kill the battery. Let it sit for a minute.

                                       It s probably flooded. Try to start with throttle

                                       o en and mixture pulled

                Raymond Fosdick: That s what I’m doing

                T.R. Wright: 20 minutes till 0500. What’s up

                                       Is the job done?

               Raymond Fosdick: Still hasn’t started

                                       No setup but not done

                                       Old man just showed up

               T.R. Wright: [Expletive]

                                       Have your story straight and don’t [expletive]

                                       around

                                       Obviously we don’t know each other

                                       I don’t [expletive] know dude. I don’t

                                       [expletive] know. This is totally [expletive] up.

                                       I really hope nobody goes and looks in the

                                       plane

               Raymond Fosdick: What am I supposed to do

                                       I can’t do anything w him here

        19. On or about August 30, 2014, Raymond Fosdick left Athens, Texas, and

returned to South Carolina.




Indictment - Page 7
       20. On or about September 12, 2014, Raymond Fosdick flew back to Texas, to

destroy the 1971 Cessna 500.

       21. On or about September 12, 2014 and September 13, 2014, T.R. Wright and

Raymond Fosdick communicated through iMessage. Abridged excerpts of their

communications are as follows:

               T.R. Wright:              Did you get some switcheroos? Tm nervous

                                          about somehow having this thing spotted and

                                         getting linked back to sink us. I would feel

                                         much better if we could disguise it slightly

               T.R. Wright:               Car is at 18150 McKay Blvd, Thimble, TX

                                         77338 Sleep inn. Black Altima key in cup

                                         holder. Taxi there. Then you can leave it at

                                          Conroe when finished

               T.R. Wright:              Do not get made in that car or it will sink us. I

                                         would really like if you can have some

                                          switcheroos


               Raymond Fosdick:          It s done

       22. On or about September 13, 2014, Raymond Fosdick, acting at the direction

of T.R. Wright, set the 1971 Cessna 500 on fire, destroying the aircraft completely.

       23. From on or about September 15, 2014 to on or about September 17, 2014, a

co-conspirator made multiple phone calls to the Athens Fire Marshal during which he




Indictment - Page 8
informed the Fire Marshal that he would provide investigators with information related to

the pilot and ownership/management of the 1971 Cessna 500.

       24. On or about September 16, 2014, the same co-conspirator communicated

with the Athens Fire Marshal by email during which he falsely and fraudulently

represented that Philippe Ardouin was responsible for the ownership/management of the

aircraft.

       25. On or about September 17, 2014, Philippe Ardouin communicated with the

Athens Fire Marshal by email during which he falsely and fraudulently represented his

ownership/management of the aircraft, the relationship between T.R. Wright and the

aircraft, and T.R. Wright s true name.

       26. From on or about September 17, 2014 to on or about September 22, 2014,

T.R. Wright made multiple phone calls to the Athens Fire Marshal during which he

falsely and fraudulently represented certain information about the aircraft, including his

relationship with the aircraft, the condition of the aircraft, and the

ownership/management of the aircraft. On at least one occasion, T.R. Wright used a

satellite phone to communicate with the Fire Marshal.

       27. On or about September 17, 2014, a co-conspirator filed an insurance claim

for the loss of the 1971 Cessna 500. The co-conspirator communicated with the

insurance company by email and cell phone.

        28. On or about January 26, 2015, the same co-conspirator provided the

insurance company with a notarized document wherein he made false and fraudulent

representations.


Indictment - Page 9
       29. On or about February 4, 2015, T.R. Wright and his co-conspirators caused

the insurance company to issue a check in the amount of $440,000.00 made payable to

Plaisir en Vol, Inc., through its law firm, Coats and Evans, P.C.


       30. On or about February 11, 2015, the check was deposited in a Coats and

Evans, P.C. IOLTA account at Woodforest National Bank. The check was endorsed by

the director of Plaisir en Vol, Inc.

       31. On or about February 4, 2015, a wire transfer of $50,000.00 was made to a

title company from a JP Morgan Chase account held in the name of Theodore R. Wright

or A.R.P. or [redacted], POA for the purchase of a Gates Learjet, Model 35A, Serial

Number 476.

       32. On or about February 23, 2015, Coats and Evans, P.C., transferred

$436,611.50 by wire transfer to the same title company for the purchase of the Learjet.

       33. On or about February 27, 2015, according to Federal Aviation

Administration (FAA) records, the Learjet was purchased by Theodore R. Wright

Enterprises, Inc.

       34. On or about December 1, 2016, T.R. Wright and a co-conspirator


communicated by phone with a Special Agent from the United States Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, and E plosives during which they made

materially false, fictitious, and fraudulent statements and representations concerning the

1971 Cessna 500 and the circumstances surrounding the fire which destroyed the aircraft.




Indictment - Page 10
        1998 Hunter Passage

       35. On or about October 6, 2014, Theodore R. Wright Enterprises, Inc.

purchased a 1998 Hunter Passage for $50,150.00. The vessel was paid for by two wire

transfers from a JP Morgan Chase account held in the name of Theodore R. Wright or

A.R.P. or [redacted], POA.

       36. On or about November 5, 2014, the Hartmann Sanford Group, Inc.

“loaned Edward Delima $193,500.00 for the purchase of the vessel.

       37. On or about November 6, 2014, Edward Delima insured the vessel for

$195,000.00 at which time he made false and fraudulent representations to the insurance

company. The insurance premium payments were made from a Capital One credit card

account held in the name of T.R. Wright.

       38. On or about November 7, 2014, Theodore R. Wright Enterprises, Inc.

“sold” the vessel to Edward Delima. The bill of sale shows that a co-conspirator signed

as seller on behalf of Theodore R. Wright Enterprises, Inc.

       39. On or about November 12, 2014, the Hartmann Sanford Group, Inc. was

incorporated.

       40. On or about February 20, 2015, the vessel was extensively damaged due to

partially sinking in a marina in Ko Olina, Hawaii.

       41. On or about February 27, 2015, T.R. Wright and Edward Delima

communicated through Facebook. Excerpts of their communications are as follows:

                T.R. Wright: when will you be avail for a 15 min call

                Edward Delima: how are we gonna handle this

Indictment - Page 11
                                           I don t want to [expletive] this up its a lot of

                                           money

                T.R. Wright:               I think you and I should be on the phone

                                           together for the claim call, I pretend to be you

                                           and give them all the info, then you will hear

                                           everything so you know what to say later, and

                                           we will be on messenger if we need to

                                           communicate while we are on the phone with

                                          them, thoughts?

                                          might need to be tomorrow before I can though

               Edward Delima:              Sounds good

                                           I wanna make sure we are on the same page

                                          with all of this

                                          Probably make a fact page of notes

               T.R. Wright:                good thinking

                                           so we do tomorrow after your work?

               Edward Delima :            Easier than digging through chats

                                           Sounds good

       42. On or about February 27, 2015, T.R. Wright and Edward Delima filed an

insurance claim for the loss of the vessel in which they made false and fraudulent

representations. Among other things, T.R. Wright and Edward Delima falsely and

fraudulently represented certain facts related to the vessel, including facts concerning the

Indictment - Page 12
ownership of the vessel, the condition of the vessel, and the reason for the sinking of the

vessel. On this date as well as on other dates, T.R. Wright used, directed, and/or assumed

the identity of Edward Delima in communications with the insurance company.. On such

occasions, T.R. Wright and Edward Delima communicated with the insurance company

by email and cell phone.

       43. On or about November 11, 2015, a co-conspirator communicated with the

insurance company by phone wherein he made false and fraudulent representations.

       44. On or about July 3, 2015, T.R. Wright, Edward Delima, and their co¬

conspirators caused the insurance company to issue a check in the amount of $180,023.80

made payable to the Hartmann Sanford Group, Inc.

       45. On or about July 6, 2015, the check was deposited into a U.S. Bank account

held in the name of T.R. Wright d/b/a Hartmann Sanford Group.

       46. On or about July 10, 2015, T.R. Wright transferred $180,000.00 by wire

transfer from the U.S. Bank account to a JP Morgan Chase account held in the name of

 Theodore R. Wright or A.R.P. or [redacted], POA.

       1987 West Coast 87

       47. On or about May 18, 2016, Theodore R. Wright Enterprises, Inc. purchased

a 1987 West Coast 87 for $38,000.00.

       48. On June 23, 2016, Concorde Bay Management Group, Inc. was


incorporated.

       49. On or about June 24, 2016, Concorde Bay Management Grou , Inc.


claimed to purchase the vessel for $745,000.00.

Indictment - Page 13
        50. On or about June 28, 2016, Concorde Bay Management Group, Inc. and

Daniel Driver insured the vessel for $700,000.00 at which time Daniel Driver made

false and fraudulent representations to the insurance company.

        51. On or about October 27,2016, the insurance premium payments were made

from an account in the name of Daniel Driver.


       52. On or about June 21, 2017, Daniel Driver and another individual

intentionally sank the vessel in the Pacific Ocean, approximately 30 miles off the coast of

Ocean Shores, Washington. Daniel Driver and the other individual were rescued by the

United States Coast Guard. The vessel was not recovered.


       53. On or about June 23, 2017, Daniel Driver communicated with the

insurance company by phone wherein he made false and fraudulent representations,

namely that he was the owner of the vessel, that he was the only owner of the vessel, and

that he had received a loan for the purchase of the vessel from T.R. Wright.

       54. On or about July 11, 2017, Daniel .Driver communicated with the

insurance company via email in which he made false and fraudulent representations.

Among other things, Daniel Driver falsely and fraudulently represented certain facts

related to the vessel, including facts concerning the ownership of the vessel and that T.R.

Wright had a $630,631.20 lien on the vessel.

       All in violation of 18 U.S.C. § 1349.




Indictment - Page 14
               NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)

       1. The allegations contained in Count 1 of this indictment are realleged and

incorporated by reference as though fully set forth herein for the purpose of alleging

forfeiture to the United States of America of certain property in which the defendant has

an interest.

       2. Upon conviction of any violation of 18 U.S.C. § 1349, the defendant,

Daniel Driver, shall forfeit to the United States any property, real or personal, that

constitutes or is derived from proceeds traceable to a violation of any offense constituting

 specified unlawful activity, or a conspiracy to commit such offense, pursuant to 18

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

       3. The property which is subject to forfeiture, includes but is not limited to the

following:

                Cash Proceeds:

                A sum of money equal to $60,000.00 in United States currency, and
                all interest and proceeds traceable thereto, representing the proceeds
                of the offense.


       4. Pursuant to 21 U.S.C. § 853(p), as incorporated by reference by 18 U.S.C. §

982(b), if any of the forfeitable property, or any portion thereof, as a result of any act or

omission of the defendant:

                a. Cannot be located upon the exercise of due diligence;

                b. Has been transferred, or sold to, or deposited with a third party;

                c. Has been placed beyond the jurisdiction of the Court;



Indictment - Page 15
              d. Has been substantially dimini hed in value; or

              e. Has been commingled with other property which cannot be subdivided

                  without difficulty;

it is the intent of the United States to seek the forfeiture of other property of the defendant

up to the value of the above-described forfeitable properties, including, but not limited to,

any identifiable property in the name of Daniel Driver.

       5. By virtue of the commission of the offenses alleged in this indictment, any

and all interest the defendant has in the abo e-described property is vested in the United

States and hereby forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and

28U.S.C. § 2461(c).

       All pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and the

procedures set forth at 21 U.S.C. § 853, as made applicable through 18 U.S.C. §

982(b)(1).

                                                          TRUE BILL




Date GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY



NATHANIEL C. KUMMERFELD
ASSISTANT UNITED STATES ATTORNEY



Indictment Page 16
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA §
                                          §
V.                                        § No. 6:19-CR-
                                          § JUDGE
DANIEL DRIVER (01)                        §
                                NOTICE OF PENALTY

                                        COUNT 1

VIOLATION:                  18U.S.C. § 1349
                            Conspiracy to Commit Wire Fraud

PENALTY:                    Imprisonment of not more than twenty (20) years; the greater
                            of a fine not to exceed $250,000, a fine not to exceed two
                            times the gross gain to the Defendant, or a fine not to exceed
                            two times the loss to the victim, or both such imprisonment
                            and fine; and a term of supervised release of not more than
                            three (3) years.

SPECIAL ASSESSMENT: $100.00




Indictment - Page 17
